93 N.Y.2d 934 (1999)
715 N.E.2d 504
693 N.Y.S.2d 502
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
DAMION M. GRAHAM, Appellant.
Court of Appeals of the State of New York.
Argued May 5, 1999.
Decided June 3, 1999.
*935 David Goodman, Public Defender of Dutchess County, Poughkeepsie (Steven W. Levine of counsel), for appellant.
William V. Grady, District Attorney of Dutchess County, Poughkeepsie (Kirsten A. Rappleyea of counsel), for respondent.
Before: Chief Judge KAYE and Judges BELLACOSA, SMITH, LEVINE, CIPARICK, WESLEY and ROSENBLATT concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Term should be affirmed.
Whether "in any place" in Penal Law § 240.36 includes a private residence was disputed below but conceded by defendant on this appeal. Defendant's present argumentthat the statute so construed is void for vaguenessis unpreserved for our review, as is defendant's remaining contention.
Order affirmed in a memorandum.